This presentation contains Forward Looking Statements and other information designed to convey our projections and expectations regarding future results. There are a number of factors which could cause our actual results to vary materially from those projected in this presentation. The principal risk factors that may cause these differences are described in various documents we file with the Securities and Exchange Commission, such as our Current Reports on Form 8-K, and our regular reports on Forms 10-Q and 10-K, particularly in “Item 1A, Risk Factors.” Please review this presentation in conjunction with a thorough reading and understanding of these risk factors. This presentation contains Non-GAAP measures, and we may reference Non-GAAP measures in our remarks and discussions. A reconciliation of these measures to GAAP measures is available in our latest quarterly news release, which is available in the Investor Relations section of our website, www.ProAssurance.com, and in the related Current Reports on Form 8K disclosing that release. FORWARD LOOKING STATEMENTS 1 NON-GAAP MEASURES ProAssurance Overview We are the only pure-play, publicly-traded healthcare professional liability (HCPL) insurance company in America. ProAssurance Corporate Profile Specialty writer of professional liability insurance Primarily Healthcare Professional Liability (HCPL) Only pure play public company writing predominately HCPL Market Cap: ~$2.7 billion Shareholders’ Equity: $2.2 billion Total Assets: $5 billion Annualized dividend yield is 1.1% / $0.25/share Rated “A” by Fitch and A. M. Best 3 ProAssurance Corporate Profile Evolving strategy is successfully adding business across the risk spectrum as the delivery of healthcare changes Distribution is Independent Agent (62%) and Direct (38%) Direct in Alabama, Florida and in all states for Podiatric business Dual distribution in DC, Texas and parts of Missouri Q1 2011 Policyholders: ~71,000 2011 Gross Written Premium: $566 million ProAssurance Geographic Profile Broad geographic diversification Locally-based decision-making differentiates ProAssurance by addressing each state’s unique medical/legal challenges 5 Corporate Headquarters Corporate Headquarters (Birmingham) 2010 Market Share: Six-Ten 2010 Market Share: Six-Ten ProAssurance Footprint March 31, 2012 This is What Differentiates our Company Our commitment to Treated Fairly Unwavering dedication to the defense of non-meritorious lawsuits Allows our insureds the right to an unfettered defense of their claims where permitted by law Steadfast dedication to in-depth underwriting and adequate pricing An unsurpassed level of customer service Unquestioned financial strength consistently delivering value for insureds and shareholders 6 Success Throughout the Insurance Cycle 7 Historical Book Value Per Share Inception to 3/31/12
